By the Court.
The commissioners were right in making partition of the land only. And the assessor in limiting the claim for improvements, and the estimate of rents and profits, to the land.
The court ordered the following entry to be made : “ Petitioners entitled to partition only in the tract of land on the east side of the highway, and not in any portion of the land covered by the house and barn. Partition to be made only upon payment of the proper sum for improvements as found by the assessor.”